DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bugrov (RU 2105471 C1).
	Regarding claim 1, Bugrov discloses an aquaculture system comprising: 
a negatively buoyant enclosure (figure 5, frame 2), the enclosure operable to be disposed within a body of water (figure 5 displays the frame being disposed in a body of water); 
a mooring line (figure 5, guy wire 10) extending between a first anchor and a second anchor (figure 2 displays at least two anchors marked with numeral 9; figure 3 displays four anchors, two of which are labelled with numerals 9 and 16), the first anchor and the second anchor operable to be coupled to a bottom surface of the body of water (figure 3); 
two buoys disposed on opposing sides of the enclosure (figure 5, floats 11), wherein the mooring line extends from a first anchor to a first buoy and a second buoy and back to the second anchor (figure 3; page 5, lines 16-19 of translated description, wherein the guy wires are translated as “braces”, “With the part of the braces 10, the buoys 14 are connected to the anchors 9 and the other part of the braces is used to connect the buoys 14 with supporting floats 11,”; braces 10 are connected to buoys 11), 
wherein the mooring line is coupled to a bottom surface of the enclosure between the first buoy and the second buoy (figure 5 shows guy wires coupled to a bottom surface of the frame 2; page 1, lines 50-52, “For horizontal positioning of the device, anchors are attached, connected to the lower part of the carcass by detents with intermediate supporting floats,” with detents being the guy wires depicted in figure 5)
wherein the two buoys (Fig. 4, floats 11) are maintained substantially on the surface of the body of water (Fig. 4, substantially on the surface of the water).

Regarding claim 2, Bugrov discloses the limitations of claim 1, and further discloses wherein the mooring line is operable to control a predetermined depth of the enclosure within the body of water (figure 3; page 1, lines 32-34, “…immersing the module at a safe depth,”).

Regarding claim 3, Bugrov discloses the limitations of claim 1, and further discloses wherein the mooring line supports at least a portion of the weight of the enclosure (page 4, lines 28-30, “The lengths of the parts of the fasteners 10 (Fig.3) between the buoys 14 of the frame 2 are performed within the limits sufficient to ensure the emergence of the device and necessary to keep it at a safe distance from the bottom of the reservoir,”).

Regarding claim 4, Bugrov discloses the limitations of claim 1, and further discloses wherein the enclosure is operable to transition between floating at a surface of the body of water and submerged a predetermined depth below the surface of the body of water (page 4, lines 28-30).

Regarding claim 5, Bugrov discloses the limitations of claim 1, and further discloses wherein the enclosure includes a central hub assembly (figures 5-6, means for constant buoyancy 4, which includes tanks 13 and 18; flexible element 6 may also be a part of a central hub assembly in Bugrov’s device) having adjustable ballast operable to adjust a buoyancy of the enclosure (figure 5, buoyancy vessel 13; page 4, lines 26-28, “The buoys 14 are selected so that their total lifting force exceeds the negative buoyancy of the fully equipped cage devices with tanks 7 and 13 variable buoyancy, filled with water,”).

Regarding claim 6, Bugrov discloses the limitations of claim 5, and further discloses wherein the central hub assembly includes a ballast chamber (figure 5, tanks 13) operable to receive water and/or air, thereby altering the buoyancy of the enclosure (page 4, lines 26-28).

Regarding claim 7, Bugrov discloses the limitations of claim 6, and further discloses wherein the ballast chamber is coupled with one or more pneumatic valves operable to supply air into the ballast chamber (page 1, lines 54-55, “To immerse the device under water or move it in the water column along the vertical, some of the air from the pontoons of variable buoyancy is released by opening the valve of the automatic switchgear,”).

Regarding claim 8, Bugrov discloses the limitations of claim 5, and further discloses wherein the central hub assembly includes a plurality of ballast chambers (figure 6, tanks 13 and 18), each of the plurality of ballast chambers operable to receive water and/or air, thereby altering the buoyancy of the enclosure (page 4, lines 35-36, “The other part of the tubular elements is divided into at least two groups, the internal volumes of which are separated from each other and form containers 13 and 18 of variable buoyancy.”).

Regarding claim 9, Bugrov discloses the limitations of claim 8, and further discloses wherein each of the plurality of the ballast chambers is coupled with one or more pneumatic valves operable to supply air into the ballast chamber (page 1, lines 54-55 and 58-60, “To inflate the device or lift it vertically to a shallower depth, the inlet valve of the automatic switchgear is opened, while the compressed air entering the pontoons of variable buoyancy displaces water from there.”).

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odlin (US 2020/0029536 A1).
Regarding claim 18, Odlin discloses a method comprising:
placing an aquaculture system comprising negatively buoyant enclosure within a body of water (figure 1, aquaculture system 1000 and its water flow system 1100, which are also represented as aquaculture system 2000 and water flow system 2100 in figure 2; paragraph 0059, “For example, the one or more valves can be arranged such that the water flow system 1100 remains substantially horizontal when raised or submerged in the water,”), the enclosure having a central body (figure 1, frame 1200 and figure 2, frame 2200) with one or more ballast chambers (figure 1, buoyancy tank 1500 and figure 2, buoyancy tanks 2500) and a plurality of supply lines coupled with the one or more ballast chambers (figure 6, inlets 2350a and 2350b; paragraph 0062, “In some embodiments, one or more valves can be incorporated on the buoyancy tank 1500 to allow water, air, and/or any other suitable fluid to be flowed into or out of the buoyancy tank 1500 during operation,”), each of the plurality of supply lines having a valve coupled therewith (paragraph 0062), the aquaculture system comprising mooring line (figure 21, cables for anchoring systems 6600) extending between a first anchor and a second anchor (anchors 6100a-d on each end of the water flow systems 6100) and two buoys disposed on opposing sides of the enclosure (figure 22, buoyancy tanks 6500e-g can be used as buoys on opposing sides of the enclosure 6100; multiple buoyancy tanks can be applied to any of the systems 1000-7000); 
receiving a signal to actuate one or more valves coupled with the plurality of supply lines from a closed position to an open position (paragraph 0060, “The depth of the water flow system 1100 can thus be dynamically controlled (e.g., by the control system 1800 and/or any other suitable device or system, or combination thereof) to adapt to different operating conditions. For example, the buoyancy tank 1500 can be substantially filled with air to raise the pen 1300 out of the water to dry the aquatic animals for harvesting or for inspection,”);
receiving, via the plurality of supply lines, a predetermined volume of gas into the one or more ballast chambers (paragraph 0060); 
opening one or more vents fluidically coupled with the one or more ballast chambers, thereby allowing at least a portion of the contents of the one or more ballast chamber to be displaced by the predetermined volume of gas (paragraph 0189, “The air can then be vented into the ambient environment or can be collected, for example, in one or more storage tanks. Once the volume and/or pressure of air in each of the buoyancy tanks 5500 a-5500 h reaches a desired level, the controller,”); 
receiving a signal to actuate one or more valves from the open position to the closed position, thus terminating gas flow from the supply line to the one or more ballast chamber (paragraph 0154, “As described in further detail herein, the pumping mechanism 5400 can be operably coupled to the control system 5800, which in turn, can be configured to provide a flow of electrical power and/or one or more operating signals to the pumping mechanism 5400 to place the pumping mechanism 5400 in a desired operating state and/or condition,”; paragraph 0172, “More particularly, each buoyancy tank 5500 a-5500 h can include a valve disposed on or in that buoyancy tank 5500 to which a portion of the control system 5800 (e.g., one or more air or fluid lines, pipes, conduits, etc.) can be coupled. The valve of each buoyancy tank 5500 a-5500 h can be configured to be transition from a closed and/or sealed state to an open and/or unsealed state to allow a fluid (e.g., air or other gas(es) and/or a liquid) to flow into or out of that buoyancy tank 5500.”).

Regarding claim 19, Odlin discloses the limitations of claim 18, and further discloses opening the one or more vents to displace the predetermined volume of gas (paragraph 0189, “…in other embodiments, the controller can be configured to control a valve or vent on or in the buoyancy tanks 5500 to allow the volume of air to be vented from the buoyancy tanks 5500…,”).

Regarding claim 20, Odlin discloses the limitations of claim 18, and further discloses wherein the one or more vents are one-way vents allowing at least a portion of the contents to be displaced from the one or more ballast chambers (paragraph 0059, “In some embodiments, the second valve can be a one-way valve that releases the gas out of the buoyancy tank 1500.”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bugrov in view of Tuerk (US 2006/0207516 A1).
	Regarding claim 10, Bugrov discloses the limitations of claim 8, but does not appear to specifically disclose wherein the enclosure includes a plurality spars, each spar corresponding to at least one ballast chamber of the plurality of ballast chambers.
	Tuerk teaches an enclosure (figure 1, fish cage 30) including a plurality of spars (figure 1, spars 32), each spar corresponding to at least one ballast chamber of a plurality of ballast chambers (figures 1 and 2A; paragraph 0029, “As shown in FIG. 1, and in greater detail in FIG. 2 a, each spar 32 can include a first section 34 separated from a second section 36 by a bulkhead 38. The second section 36 can be provided with any number of fittings such as an air fitting 40 and a water fitting 42.”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bugrov and include wherein the enclosure includes a plurality spars, each spar corresponding to at least one ballast chamber of the plurality of ballast chambers, as taught by Tuerk, in order to permit controlling buoyancy of an enclosure (e.g., Tuerk, abstract, “A fish cage having the buoyancy control system can be raised or lowered in accordance to the amount of air and water in the second sections of the spars.”).
	
Response to Arguments
Applicant’s arguments, filed on 9/14/2022, with respect to the drawing objections (Remarks, p. 8 have been fully considered and are persuasive in light of the amendments to the drawings. The objections of the figures have been withdrawn.
Applicant’s arguments with respect to the specification objections (Remarks, pp. 8-9) have been fully considered and are persuasive in light of the arguments themselves as well as the amendments to the specifications. The objections have been withdrawn.
Applicant’s arguments with respect to the claim objections (Remarks, p. 9) have been fully considered and are persuasive in light of the amendments to the claims. The objections have been withdrawn. 

Applicant's arguments with respect to the rejection of claims 1-10 and 18-20 under §102 and §103 have been fully considered but they are not persuasive. 
Applicant argues that Bugrov fails to teach of “wherein the two buoys are maintained substantially on the surface of the body of water”. The Examiner respectfully disagrees. 
Bugrov has buoys 11 seen in figure 5 of which are substantially on the surface of the body of water. 

	Applicant argues that Odlin does not teach of claimed aquaculture system comprising mooring line extending between a first anchor and a second anchor and the claimed two buoys disposed on opposing sides of the enclosure. The Examiner respectfully disagrees. 
	Odlin teaches of 4 buoyancy tanks that can be attached to the system 6000 and any of the systems 1000-7000. 2 of these tanks can be interpreted as buoys on opposing long sides of the enclosure as detailed hereinabove. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647